In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00207-CV

NATALIE ANN STROIK, Appellant             §    On Appeal from the 367th District
                                               Court

V.                                        §    of Denton County (20-1192-431)

                                          §    October 6, 2022

DAVID LEE STROIK, Appellee                §    Per Curiam Memorandum Opinion

                                   JUDGMENT

       On the court’s own motion, we withdraw our prior memorandum opinion and

judgment of August 11, 2022, and substitute the following.

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM